DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Sultenfuss et al. (hereinafter Sultenfuss) (US 9015514 B2).
As to claim 9, Sultenfuss teaches a detachable battery pack for supplying electric power to an electronic device, the battery pack comprising: 
a rechargeable battery [FIG. 1: smart battery 265]; and 
a battery monitor [FIG. 1: BMU 266] that measures remaining battery charge in the rechargeable battery [col. 7, lines 33-36: “if BMU 266 detects a battery under-voltage (or over-discharge) condition in which monitored battery voltage drops below a predetermined safe shut off voltage threshold for EC 280”], the battery monitor shutting down when the remaining battery charge lowers to a threshold or below while the battery pack is detached from the electronic device [When the battery pack is removed, the battery leaks charge due to natural imperfections. If the battery voltage falls to or 
As to claim 10, Sultenfuss teaches a battery controlling method used in an electronic device supplied with electric power from a detachable battery pack [col. 6, lines 20-22: “replaceable battery pack 265 may be removeably coupled to , and is separable from, other system components…”] including aPage 4 of 9Application No. 15/836,974 rechargeable battery [FIG. 1: smart battery 265] and a monitor [FIG. 1: BMU 266] for monitoring remaining battery charge in the rechargeable battery [col. 7, lines 33-36: “if BMU 266 detects a battery under-voltage (or over-discharge) condition in which monitored battery voltage drops 
As to claim 11, Sultenfuss teaches the battery controlling method according to claim 10, further comprising: preparing, in sending the command, shutting down of the .
Allowable Subject Matter
Claims 1-8 are allowed.
Response to Arguments
Applicant’s arguments filed on 07/06/2020 with respect to claims 1-4 and 6-8 have been fully considered and are persuasive.  The rejections of claims 1-8 has been withdrawn. 

Applicant's arguments filed 07/06/2020 with respect to claims 9-11 have been fully considered but they are not persuasive.
The examiner respectfully traverses applicant’s argument with the reasons recited in the above rejections of claims 9-11. The claimed scopes of claims 9 and 10 are different from the scopes claimed in claims 1 and 8. The teachings of Sultenfuss is still applicable to amended claims 9 and 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/XUXING CHEN/           Primary Examiner, Art Unit 2187